DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s contention (see pages 6-7 filed 06 January 2022) with respect to the rejection of independent claim 1 under 35 U.S.C. 102 has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of independent claim 1 under 35 U.S.C. 102has been withdrawn.  
Subsequently, the prior art rejections of all claims dependent therefrom are withdrawn.

However, upon further consideration, new grounds of rejection are warranted (see below).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3a.	Claims 1, 2, 4-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 2017/0267234) and further in view of Chiba (US 2019/0283769).

An actuating device configured to output an actuating signal (controller 300 with FCAS configured to control emergency deceleration; Kemp at 0029, 0032, Fig. 3)
A control device configured to receive the actuating signal and to output a control signal (control signal provided from controller 300 to engine controller, speed retarder, ABS, etc.; Kemp at 0030-0039)
An emergency braking device configured to actively brake braking the vehicle (PBVAAS 216; Kemp at 0039).
Wherein the emergency braking device is configured to actuate a braking system provided in the vehicle based on the output control signal and based on a predetermined operating mode of the vehicle in order to generate a braking force for decelerating the vehicle (to further prevent collision in low speed mode, the parking brake is activated; Kemp at 0039).
Kemp is silent as to wherein the actuating device is configured to be switched, in at least a first operating mode of the vehicle, to an inactive state wherein a signal line from the actuating device to the control device is interrupted, and wherein the actuating device is configured to be switched, in at least a second operating mode of the vehicle, to an active state wherein the signal line from the actuating device to the control device is not interrupted.
Chiba, in a similar invention in the same field of endeavor, teaches wherein the actuating device is configured to be switched, in at least a first operating mode of the vehicle, to an 
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the autonomous stop system of Kemp with the mode switching of Chiba.  Doing so would provide for a more intuitive mode switching which would reflect the intent of the driver.

Regarding claim 2, Kemp discloses wherein the braking system is a parking braking system, and wherein the emergency braking device is configured to actuate the parking braking system (Kemp at Fig. 2, 0039)..

Regarding claim 4, Kemp discloses the control device is further configured to actuate a device of the vehicle that is external to the braking system in order to generate an additional braking force for decelerating the vehicle in addition to the braking force generated by the braking system  (retarder is blended with parking brake; Kemp at 0032-0039).

Regarding claim 5, Kemp discloses the device that is external to the braking system is a drive train of the vehicle, and wherein the control device is configured to switch the drive train in such a way that an internal resistance of the drive train is used as additional braking force (e.g. drivetrain shaft retarder; Kemp at 0037). 

Regarding claim 6, Kemp discloses the drive train has a transmission and the control device is configured to actuate the transmission at least temporarily in such a way that engine braking is generated (transmission and engine retarding; Kemp at 0034). 

Regarding claim 7, Kemp discloses the control device comprises a transmission control device which, according to a design of a controlled transmission, is configured to shift the transmission to a low gear in order to generate a braking force or to provide the transmission with a low speed setpoint (transmission is downshifted or output rotational speed controlled to retard the vehicle; Kemp at 0038).

Regarding claim 8, Kemp discloses further comprising a mode setting device configured to selectively prevent activation of the emergency braking device by the actuating device (automated braking initiated/prohibited by controller in response to inputs; Kemp at 0031-0032).

Regarding claim 9, Kemp discloses the mode setting device is additionally configured to provide the transmission control device with different operating modes for the transmission (transmission controlled according to operating mode set by controller; Kemp at 0034).

Regarding claim 11, Kemp discloses the actuating device has a remote triggering unit that includes a transmitter and a receiver and which has an on-board actuating unit which enables actuation on the vehicle (e.g. radar; Kemp at 0029).



Regarding claim 14, the combination teaches wherein the first operating mode is a non-autonomous driving mode (manual or coordinated mode; Chiba at 0021) and the second operating mode is a semi-autonomous driving mode or a fully autonomous driving mode (coordinated or fully autonomous; Chiba at 0021).

Regarding claim 15, the combination teaches wherein the actuating device is configured to be switched, in the second operating mode and in a third operating mode, to the active state wherein the signal line from the actuating device to the control device is not interrupted, wherein the second operating mode is a semi-autonomous driving mode and the third operating mode is a fully autonomous driving mode (coordinated and fully autonomous, respectively; Chiba at 0021).

3b.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kemp and Chiba, as applied above, and further in view of Matsuura (US 2018/0065611).
Regarding claim 3, the combination teaches an actuator configured to actuate the braking system (PBVAAS automatically controlled; Kemp at 0055, or Chiba at 0035).

Matsuura teaches an electronic parking break and conventional braking with electromechanical actuation means, a final control element, and a signal generator configured to output the position of the control element which is fed back for controlling the electric motor (brake calipers and drums will be actuated via motor until a determined position is reached; Matsuura at 0036, 00762-0076, 0100).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the teachings of Matsuura.  Doing so would allow for less brake wear during emergency braking by controlling the parking break to a defined position.

3b.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kemp and Chiba, as applied above, and further in view of Matsumura (US 2017/0297567).
Regarding claim 10, the combination is silent as to the mode setting device has a switch which can be statically attached to the vehicle.
Matsumura teaches a mode setting switch (operation switch 18; Matsumura at 0084) statically attached to the vehicle (Matsumura at Fig. 1).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the teachings of Matsumura.  Doing so would provide the vehicle controller with an additional indication of user intent for the vehicle to act autonomously.

Claim Objections
4.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 17-20 are objected due to dependency on claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        07 February 2022